



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110.
    (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111.
    (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138.
    (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure)
    of this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. A.M., 2012 ONCA 359


DATE:  20120531

DOCKET: C53424

Rosenberg, Armstrong and Blair JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

A.M.

Appellant

Graham T. Clark, for the appellant

Alison Wheeler, for the respondent

Heard and endorsed: March 21, 2012

Written endorsement released: March 26, 2012

On appeal from the conviction entered on June 14, 2010
    and the sentence imposed on July 28, 2010 by Justice Brian Muir Scully of the Ontario
    Court of Justice (Youth Court), sitting without a jury.

ADDENDUM

[1]

We have been informed that the Crown does not intend to proceed
    on the new trial ordered by this court. We have also been informed that the
    appellant was only seeking a new trial on the charges of aggravated assault and
    assault with a weapon.

[2]

Accordingly, the appeal from conviction on the charges of
    aggravated assault and assault with a weapon is allowed, those convictions are
    quashed, and a new trial ordered. The charges of aggravated assault and assault
    with a weapon will be stayed.

[3]

The remaining conviction for weapons dangerous cannot support the
    serious violent offence designation under s. 42(9) of the
Youth Criminal
    Justice Act
. Accordingly, leave to appeal sentence is granted and the
    serious violent offence designation is quashed.

Signed: M. Rosenberg J.A.

Robert P. Armstrong J.A.

R. A. Blair J.A.


